In The

                                  Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-19-00442-CV
                                __________________


                     IN THE INTEREST OF K.W. AND T.W.

__________________________________________________________________

                On Appeal from the 418th District Court
                     Montgomery County, Texas
                   Trial Cause No. 18-08-11585-CV
__________________________________________________________________

                            MEMORANDUM OPINION

      Mother and Father appeal the termination of their parental rights to Kim, a

five year old child, and Todd, a two year old child. 1 In Mother’s appeal, she argues

that (1) the trial court erred when it terminated her parental rights under subsections

161.001(b)(1)(D) and (E) of the Texas Family Code, (2) the evidence is insufficient

to prove that she failed to complete her service plan, and (3) it is not in her children’s


      1
        We identify children and their family members in parental-rights termination
cases by using either initials or an alias to protect their identities. See Tex. R. App.
P. 9.8(a), (b).
                                            1
best interest for her rights to be terminated. See Tex. Fam. Code Ann. §§ 153.131(b);

161.001(b)(1)(D), (E). In Father’s two issues on appeal, he argues that the evidence

is legally and factually insufficient to terminate his rights under subsections

161.001(b)(1)(D) and (E). Id. § 161.001(b)(1)(D), (E). For the reasons explained

below, we affirm the judgment of the trial court terminating Mother’s and Father’s

parental rights.

                                  I. Background

      Deputy Prudencio Ochoa testified that on July 5, 2018, he was called to assist

the Department of Family and Protective Services (“the Department”) with a welfare

check of two children. Deputy Ochoa stated that the location had multiple trailer

homes, including one that had recently burned. The yard was also scattered with

debris including garbage and scrap iron which, according to Deputy Ochoa, was

completely unrelated to the fire. He stated the front yard was dangerous to children

simply because it contained rusty metal and garbage that presented a tripping hazard

for a young child.

      When Deputy Ochoa approached the house, Father was in the yard and the

Maternal Grandmother refused them entry into the home. After initially receiving

resistance from Maternal Grandmother, she relented and allowed the officers into

the home. Deputy Ochoa stated that in his experience, he classifies homes two ways,

                                         2
either messy or dirty, and this house was “dirty.” The home had a foul odor as soon

as he entered, an odor that he described as a mixture of old animal feces and garbage.

He stated that there was animal fecal matter on the floor and furniture, dirty dishes

covered in old food, and garbage all over the house. He described every room in the

home as dirty. Deputy Ochoa believed that the condition of the home could

physically and emotionally endanger young children.

      I would say it’s on the same level of danger [as the front yard] but a
      different kind of danger. Just the amount of germs, bacteria that a young
      child would be in contact with, especially one under the age of two that
      would more than likely be crawling around, climbing up on furniture.
      Like I said, there was animal feces all over the floor and the furniture
      that a young child would have been touching if they would have been
      in that situation.

      Deputy Ochoa stated that Mother arrived at the home soon after he entered

the residence. Mother arrived with people that the deputy knew from personal

experience had long criminal records including, “[a]ggravated assault with a deadly

weapon, unauthorized use of a motor vehicle, [and] drug use.”

      Deputy Dimitri Carpenter testified that he assisted Deputy Ochoa. He

described the front yard of the home as having trash and a lot of debris. Deputy

Carpenter stated that the home was really dirty and had a foul smell. He described

the smell as a mixture of animal fecal matter and mold. He stated the condition of

the home did not appear to be a recent problem, as there was old fecal matter, large

                                          3
amounts of dirty clothes, and old dishes in the sink that were crusted and turning

grey. Deputy Carpenter believed the home “was not an acceptable place for

children.” He stated that he did not see any drugs or drug paraphernalia in the home,

and no one was arrested that day. Deputy Carpenter testified that the little girl, Kim,

smelled and had dirt all over her. He said her appearance was consistent with

someone who was not taking regular baths. The deputy conceded that the front yard

was just a dirt yard, and he could not tell if the child was covered in old or new dirt.

He also agreed that other than her appearance, Kim did not appear to be mistreated

or abused.

      At the conclusion of the welfare check on Kim and Todd, Mother and Father

agreed to place the children with the paternal grandparents. However, the children

were later placed with a foster family.

      Department caseworker Noemi Lizano stated that she is the caseworker for

both the parents and children in this case. Once the Department became involved,

Lizano testified that it provided service plans to both parents for reunification with

the children that required the parents, among other things, to complete psychological

evaluations, drug and alcohol counseling, and drug screenings. Lizano described the

parents as highly cooperative. Lizano stated that she observed visitations with the



                                           4
parents and children, and the visits were appropriate. The children appeared to be

bonded with their parents.

      Lizano stated that the Department’s goal changed from reunification to a

decision to terminate Father’s parental rights because of continued concerns over

Father’s drug use. While Lizano acknowledged that during the pendency of the case,

some of Father’s drug tests were found to be negative, Father’s hair follicle tests

continuously came back positive.2 Hair follicle drug tests admitted at trial for Father

showed consistent positive results for Methamphetamine and Amphetamine after the

children’s removal by the Department, including a positive hair follicle test two

months before trial. Lizano stated that the positive drug tests concerned her because

it demonstrated Father’s “lack of judgment of safety for the children, put[ting] them

in a dangerous situation.” Because of Father’s continued positive drug tests, the

Department requested termination of Father’s parental rights, and, in Lizano’s

opinion, it was in the children’s best interest to terminate Father’s parental rights.

      While Mother’s drug tests were negative, Mother showed poor judgment

regarding the children’s safety. Lizano testified that Mother insisted on maintaining

a relationship with Maternal Grandmother, an admitted drug user, and with her



      2
         According to Lizano, a urine analysis only tests for a period of three days
prior to the test, while a hair follicle test examines drug use for a longer time period.
                                               5
brothers who are “in and out of jail.” Mother knew that Maternal Grandmother was

using drugs but continued to maintain a relationship with her, telling Lizano, “this is

my mom and she’s my support.” The continued relationship alarmed Lizano because

Kim expressed fear of Maternal Grandmother to Lizano. Lizano stated that both of

Mother’s brothers are in and out of jail, and Mother allowed one brother to stay at

her home during the pendency of this case, after his release from a psychiatric

facility. The brother was living in Kim’s room, although Kim was already out of the

home and living with her foster parents at the time. Lizano stated that while the

parents reported the brother had moved out, she had no way to verify their statement.

      Lizano explained that the parents had moved to a different home, which she

had recently visited. While the condition of their home was an improvement over

their last home, “minor things” caused her concern. Lizano noted that the ceiling in

Todd’s room was leaking and “mushy[,]” there were loose cabinets, garbage and

trash in the house and on the front porch, and things that needed to be child proofed.

Lizano testified that the parent’s situation had not improved enough to satisfy the

Department and that the children would not be put back into a situation likely to

cause them emotional or physical harm. Lizano believed that although Mother and

Father’s parenting skills significantly improved during the pendency of the case and

the parents demonstrated appropriate relationships with the children during

                                          6
visitation, the parents continued to show a lack of good judgment regarding their

social circle of family and friends, and a lack of understanding about a safe

environment.3

      Lizano stated the children are “[v]ery bonded” with their foster family. The

foster family lives in a two-story house, each child has their own room, the foster

family is financially and emotionally able to meet the children’s needs, and the

children are in a stable and safe placement. She testified that the foster parents

demonstrate excellent parenting skills and take the children to extracurricular

activities such as ballet. The foster mother works in a daycare, has educational

experience, and does educational activities with the children. The foster family

would also be willing to adopt Kim and Todd.

      Lizano stated that Kim is “brilliant” and demonstrates a “vocabulary [that] is

just shocking, amazing.” According to Lizano, Kim always wants confirmation that

she is going back to the foster parents before and after visitation with Mother and

Father. Lizano stated that although Todd did not verbalize his intentions, he is very

bonded with the foster parents, and is “very excited” to see his foster parents after

visitation with Mother and Father.



      3
         Lizano did agree that Mother and Father were both employed as of the time
of trial and had a stable home.
                                         7
      After being removed from his parents, Todd was diagnosed with food

allergies, including “dairy, eggs, and wheat.” Todd also has pulmonary issues,

requiring breathing treatments while in the Department’s care, making it dangerous

for him to be around cigarette smoke. Lizano addressed this issue with both parents,

and the parents began working on smoking outside of their home. Lizano stated their

home still smelled of cigarette smoke, but the smell is “[n]ot strong[.]”

      Kayla Barrientes testified as the guardian ad litem for the children. Barrientes

said she recommended termination of Mother’s and Father’s parental rights, that

termination is in the children’s best interest, and that the children should remain in

their current placement. Barrientes elaborated stating that she based her decision on

Father’s continued drug use, the couple’s decision to remain around questionable

family members, and their poor parenting judgment.4 Barrientes testified that the

parents’ hygiene was better, but noted there was still room for improvement, and she

continued to see poor choices regarding their personal hygiene. 5 Barrientes stated


      4
         In regard to questionable parenting judgment, Barrientes noted one incident
involving Father during visitation with Kim and Todd. The children were reaching
for a toy under the sofa and could not reach the toy. Instead of reaching under the
couch to retrieve the toy, Father lifted up the couch and instructed the children to go
under the couch and grab the toy. Barrientes stated that if the couch had slipped out
of Father’s hand, it could have crushed the children.
       5
         Specifically, Barrientes described an incident during one visitation at the
Department’s office where Mother gave Kim “the option . . . to wear shoes or not to
go to the restroom in a public place and . . . the option whether to wash her hands or
                                            8
that Mother and Father were instructed not to allow Maternal Grandmother to have

any contact with the children. Mother and Father violated that instruction and even

video-called Maternal Grandmother during one supervised visitation. Barrientes

explained she had an ongoing concern about contact with Maternal Grandmother

because of allegations voiced by Kim towards her.

      Barrientes stated that when the children first entered into the Department’s

care, they were malnourished and had bug bites on their arms and legs. Both Todd

and Kim had “bronchitis and impetigo[.]” Barrientes testified that Kim had a

condition she described as “bottle rot” in her teeth that required corrective surgery,

resulting in the removal of one tooth and caps placed on the four others. Todd was

diagnosed with pulmonary issues. Barrientes stated that it took months, several

doctors’ appointments, nebulizers, and medications to stabilize Todd to where he

was not always congested. According to Barrientes, when Todd entered the

Department’s care, the foster mother reported that he slept “up to 19 hours a day[,]”

but he has since adapted to a regular sleep schedule. Additionally, both children

would only eat Cheerios, but they are now eating healthy food and have a balanced




not” after using the restroom. Barrientes stated that she had a discussion with the
parents about their hygiene and the children’s hygiene.
                                          9
diet. Barrientes believes that the medical and dental care the children received while

in the Department’s care helped them develop.

      Barrientes testified that the children are thriving in their current placement.

She stated that Kim and Todd are “happy and healthy[.]”Initially, Kim had some

behavioral issues, but the foster family has worked to correct her behavior and teach

her the appropriate way to act. According to Barrientes, any fictive kin placements

were unacceptable either because of age, drug problems, criminal histories, or

history with the Department.

      Barrientes believed returning the children to Mother and Father would

“significantly impair them.” She voiced her concern that Todd’s pulmonary issues

would worsen, and Kim’s teeth would deteriorate in the parent’s care. She also stated

that Kim has expressed her desire not to be alone with Mother and Father.

      Barrientes testified that she had concerns during her most recent visit to the

parents’ home. Barrientes noted that Todd’s room had a mushy ceiling from a water

leak and that Mother’s brother stayed in Kim’s room after being released from the

psychiatric ward. Barrientes could not verify if Mother’s brother was still in the

home. She described the home as having piles of clothes, no child proof locks on

cabinets containing cleaning chemicals, and tools and an old stove on the front porch.



                                         10
Barrientes agreed that the parents have made progress, including getting better

housing, stable employment, and attending parenting and substance abuse classes.

      Victor Love testified that he is a licensed marriage and family counselor,

chemical dependency counselor, and sex offender treatment provider. Love stated

that, at the Department’s direction, he provided counseling services to both Mother,

Father, and their children during the pendency of this case. Love described the

sessions as typically lasting an hour and covering a range of topics including

“parenting issues, how to interact with their children, how to improve their lives,

budgeting, healthy home environment, [and] substance abuse[.]”

      Love described Father as cooperative and forthcoming in his therapy sessions.

Father told Love that he had a substance abuse problem but was “determined to

remain abstinent.”6 Love testified that in his practice he has witnessed clients

actively using drugs and that some people, especially in the case of

methamphetamine use, display certain characteristics such as facial sores from

picking their face, elevated body movements, or twitching. In addition, there may be

emotional and social signs such as fights with significant others, consistently being



      6
         Love confirmed his awareness that Father had tested positive for
methamphetamines during the pendency of this case. Additionally, Love stated that
Father paid for his own testing during the pendency of this case and that one of the
tests was positive, although Father continued to deny drug use.
                                         11
late or missing appointments, loss of employment or frequent interactions with law

enforcement. Love stated that Father did not display any of these indications of drug

use. His testimony indicated that Father was open to listening in therapy, always on

time, never missed an appointment, and appeared to have stability. Love also noted

that Mother did not display any indicators that she used drugs during his time with

the family. He admitted that he could not “know for certain” that Mother and Father

were not using drugs. Love stated that some hair follicle samples could date back a

year based on the particular follicle and the part of the body from where the hair was

removed. Love testified that methamphetamine is “very powerful[,] . . . very

addictive” and is a hard drug to stop. He stated that it is devastating for a child to be

exposed to methamphetamine use, and it can lead to a child being neglected or even

physically abused.

      Love stated that Father gets along with his children and they have affection

for him. Love testified that Mother is happy to see her children. According to Love,

he was part of six visitations with Mother, Father, and the children. He described the

children as excited to see the parents and vice versa. Love indicated that based on

his observations of Mother and Father, he would not have a concern about their

children’s safety in their home. It concerned Love that Father continued testing

positive for drugs. Love testified that he told Mother to not allow any contact

                                           12
between Maternal Grandmother and the children and was concerned that Mother still

allowed the children to be around Maternal Grandmother.

      Love noted Father and Mother’s hygiene issues at the start of their meetings.

Love described Mother and Father as having an offensive odor and wearing soiled

clothing. Love stated that although both parents have improved their hygiene,

“there’s still some improvement left to make towards that.”

      Mother testified that she had used drugs since she was twelve years old. She

stated that she used methamphetamines for the first time at the age of eighteen and

Father introduced her to that drug. Mother admitted to being a daily user of

methamphetamines and continued to use drugs after her children’s births. Mother

testified that she “sanitized” herself after taking methamphetamines before she

touched her children.

      First[,] I would soap and water my hands and then I’d take hand
      sanitizer. I mean, I even tasted it. It’s nasty. I’d sanitize my lips. I’d
      sanitize my face and I’d sanitize my arms. . . . I would change outfits.

Mother believed she took “proper precautions” to protect her children from transfer

of the drug. Mother said that after taking drug classes, she now knows that it was

wrong. She stated that she knew she was harming her children and that she is not

“looking back.” Mother testified that although she and Father used daily, they did

not use together so they could each take care of the children. Mother stated that

                                         13
Maternal Grandmother told her she used methamphetamine, but Mother did not

know the time period. Mother testified that after Father went to jail and stopped

using drugs, she persuaded him to start using methamphetamines again after “two

weeks.” Mother stated that she has learned how to deal with her “triggers” through

Narcotics Anonymous. She also said that counseling, both individual and family,

has helped with her relationship and communication.

      Mother stated that only she and Father live in their current home. According

to Mother, they no longer live in the house that caused the children’s removal.

Mother testified that they found a home with three bedrooms, keep no pets, and only

she and Father live in the home. She denied that the house was in the condition

described by Department witnesses. Mother stated that on the day of the removal,

the scattered clothing was the result of several days of clean laundry that Kim had

strewn around the house. Mother stated that several dogs were living in the house,

and although the dogs were paper trained, there was not enough paper for all the

dogs and poor lighting caused her not to see all the dog feces. She also blamed her

allergies for the reason she could not smell the odor in the house. Mother stated she

did not believe her house was dangerous for her children.

      Mother discussed her family and confirmed that her brother was suicidal and

recently released from a psychiatric hospital. Mother stated that he no longer lives

                                         14
with her. Mother confirmed that she maintained a relationship with Maternal

Grandmother and saw her once a week. Mother testified that she sees no reason

Maternal Grandmother should not be around her children but would have Maternal

Grandmother drug tested if she wanted to visit the children. Mother also stated that

she did not believe Father was using drugs, despite his positive drug tests. She added

that Father would be willing to go to rehab if it was made a condition to getting their

children back.

      Mother admitted that the children have progressed while in foster care, and

that they are happy and well-dressed. Mother said she planned to keep Kim enrolled

in ballet if she is returned. She believed that Kim was making progress when she

was in their care. Mother stated that she is aware of Todd’s pulmonary issues and

that she does not smoke, but Father is trying to “cut down to shorties and lights.”

Mother stated that the Department told them that smoking outside was better than

smoking in the house. According to Mother, both children are ecstatic to see Mother

and Father during visitation.

      Father testified that he rarely drinks alcohol, but that he was a daily user of

marijuana until he switched to methamphetamines about six years earlier. His

methamphetamine habit cost him about $20 per week. Father stated that he has not

used since July 2018, and he did not know why his drug tests continued to be positive

                                          15
during the pendency of this case. According to Father, he currently does not use

drugs and is not around people who do. Father admitted that he and Mother used

methamphetamine when the children lived with them. Father stated that both he and

Mother were distracted by the drugs but argued that he still watched his children,

even while high. But he also agreed that it was dangerous to care for his children

while high on drugs. Since his children’s removal, he attended drug counseling

classes and Narcotics Anonymous meetings up to three times a week. He only

stopped attending Narcotics Anonymous meetings when the building shut down and

traveling to other meetings caused a financial burden. Father admitted that he still

smoked cigarettes and acknowledged that Todd cannot be around cigarette smoke.

Father stated he would quit “cold turkey” if the children were returned to them.

      Father confirmed that the unsanitary condition of his home when the children

were removed was due to drug use. Father testified that he did not remember the

dirty dishes but stated there was feces throughout the home. He acknowledged there

were piles of clothes throughout the home and agreed that no one took responsibility

for cleaning.

      Father stated that he is currently working at Sonic and making eleven dollars

per hour, working “32-36 hours” per week. Father stated that he made significant



                                        16
changes since his children’s removal in July 2018. He testified the removal “opened

my eyes.”

      I’ve been sober, I’ve gotten a vehicle, I have gotten my own - - I’ve
      gotten a raise, not to mention a promotion. I’ve also gotten my own
      house. I’ve done a lot better on my outlook at life and I completed
      almost every task that’s been thrown at me.

Father stated he has been taking parenting classes, substance abuse classes and

participated in counseling with Mother. He believed the classes helped him

communicate better as a parent, in his relationship with Mother, and to avoid triggers

for his substance abuse. He stated if his children are returned, he planned to enroll

his daughter in advanced classes and spend more time with his son. He does not want

to miss any more time with his children.

      After the bench trial, the trial court terminated Mother’s and Father’s parent-

child relationship with Kim and Todd pursuant to subsections 161.001(b)(1)(D), (E)

and further found that such termination was in the best interest of the children. See

Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (2). Mother and Father timely

appealed.

                              II. Standard of Review

      In parental rights termination cases, the standard of proof required at trial is

clear and convincing evidence. In re A.B., 437 S.W.3d 498, 502 (Tex. 2014) (citing

In re G.M., 596 S.W.2d 846, 847 (Tex. 1980)). The no-evidence standard typically
                                      17
employed in a legal sufficiency review does not adequately protect the parent’s

constitutional interests in a termination case. See In re J.F.C., 96 S.W.3d 256, 264

(Tex. 2002). Legal sufficiency in a parental termination case is not satisfied by the

traditional standard of anything more than a scintilla of evidence. Id. at 264–65. A

legal sufficiency review in parental termination cases requires us to determine

“whether the evidence is such that a factfinder could reasonably form a firm belief

or conviction” that the grounds for termination were proven. Id. at 265–66; see also

Tex. Fam. Code Ann. § 101.007. We examine all of the evidence in the light most

favorable to the finding to ascertain whether a reasonable trier of fact could have

formed a firm belief its finding was true. See In re J.F.C., 96 S.W.3d at 266; see also

In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009). We assume disputed facts were

resolved by the factfinder in favor of its finding and disregard evidence a reasonable

factfinder could have disbelieved. In re J.O.A., 283 S.W.3d at 344; In re J.F.C., 96
S.W.3d at 266. If, after review, we determine no reasonable factfinder could form a

firm belief or conviction that the matter that must be proven is true, we must

conclude the evidence is legally insufficient. In re J.O.A., 283 S.W.3d at 344–45; In

re J.F.C., 96 S.W.3d at 266.

      In a factual sufficiency review, “a court of appeals must give due

consideration to evidence that the factfinder could reasonably have found to be clear

                                          18
and convincing.” In re J.F.C., 96 S.W.3d at 266 (citing In re C.H., 89 S.W.3d 17, 25

(Tex. 2002)). In examining factual sufficiency, we will consider whether disputed

evidence is such that a reasonable factfinder could not have resolved the disputed

evidence in favor of its finding. Id. The evidence is factually insufficient, if, “in light

of the entire record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not reasonably

have formed a firm belief or conviction[.]” Id. (citation omitted).

          III. Termination under Subsections 161.001(b)(1)(D) and (E)

       Mother and Father argue the evidence was legally and factually insufficient

to support termination under subsections 161.001(b)(1)(D) and (E). See Tex. Fam.

Code Ann. § 161.001(b)(1)(D), (E). To involuntarily terminate a parent’s rights, a

trial court is required to make two findings. In re J.L., 163 S.W.3d 79, 84 (Tex.

2005). First, a parent must have committed a prohibited act under section 161.001

of the Texas Family Code, and second, termination of the parent’s rights must be in

the child’s best interest. Id.; see also Tex. Fam. Code Ann. § 161.001(b)(1), (2)

(listing necessary requirements to terminate parental rights). To support a

termination, only one predicate finding under section 161.001(b) is necessary when

there is also a finding by the trial court that termination is in the child’s best interest.

In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (citations omitted).

                                            19
      Subsection D permits the termination of a parent’s rights if the trier of fact

finds by clear and convincing evidence that the parent has “knowingly placed or

knowingly allowed the child to remain in conditions or surroundings which endanger

the physical or emotional well-being of the child[.]” Tex. Fam. Code Ann. §

161.001(b)(1)(D). Subsection E permits the termination of a parent’s rights if the

trier of fact finds by clear and convincing evidence that the parent has “engaged in

conduct or knowingly placed the child with persons who engaged in conduct which

endangers the physical or emotional well-being of the child[.]” Id. §

161.001(b)(1)(E).

      “Endangerment under subsection (D) arises from a child’s environment and a

parent’s disregard for the potential for danger created by the environment.” In re

I.V.H., No. 01-19-00281-CV, 2019 WL 4677363, at *5 (Tex. App.—Houston [1st

Dist.] Sept. 26, 2019, pet. denied) (mem. op.) (citing Jordan v. Dossey, 325 S.W.3d
700, 721 (Tex. App.—Houston [1st Dist.] 2010, pet. denied)). Subsection D’s focus

is the child’s environment; however, parental conduct may create an endangering

environment. Id. (citing In re M.T.W., No. 01-11-00162-CV, 2011 WL 6938542, at

*12 (Tex. App.—Houston [1st Dist.] Dec. 29, 2011, no pet.) (mem. op.)). Under

subsection D, parental rights may be terminated based on a parent’s single act or



                                        20
omission. In re A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003, pet.

denied).

      A finding under subsection E can be “evidenced not only by the parent’s acts,

but also by the parent’s omissions or failures to act.” In re S.K., 198 S.W.3d 899,

902 (Tex. App.—Dallas 2006, pet. denied) (citation omitted). “Endangerment under

subsection (E) arises when a parent’s course of conduct jeopardizes the child’s

emotional or physical health.” In re I.V.H., 2019 WL 4677363, at *5 (citing In re

A.J.H., No. 01-18-00245-CV, 2019 WL 190050, at *7 (Tex. App.—Houston [1st

Dist.] Jan. 15, 2019, no pet.) (mem. op.)). Termination under subsection E requires

more than a single act or omission and “a ‘voluntary, deliberate, and conscious

course of conduct by the parent is required.’” In re L.E.S., 471 S.W.3d 915, 923

(Tex. App.—Texarkana 2015, no pet.) (quoting Perez v. Tex. Dep’t of Protective &

Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso 2004, no pet.)). An

inference of danger to a child’s well-being may come from parental misconduct. See

Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); In re K.P.,

498 S.W.3d 157, 171 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). “A

parent’s past endangering conduct may create an inference that the parent’s past

conduct may recur and further jeopardize a child’s present or future physical or

emotional well-being.” In the Interest of M.M.M., No. 01-17-00980-CV, 2018 WL
21
1954178, at *10 (Tex. App.—Houston [1st Dist.] Apr. 26, 2018, pet. denied) (mem.

op.) (citing In re D.M., 58 S.W.3d 801, 812 (Tex. App.—Fort Worth 2001, no pet.)).

      Since evidence of statutory grounds D and E is often interrelated, we may

consolidate our review of the evidence supporting these grounds. See In re M.Y.G.,

423 S.W.3d 504, 510 (Tex. App.—Amarillo 2014, no pet.). “Both subsections D and

E of section 161.001(1) use the term ‘endanger.’” In re S.R., 452 S.W.3d 351, 360

(Tex. App.—Houston [14th Dist.] 2014, pet. denied) (addressing previous version

of the statute). “‘To endanger’ means to expose a child to loss or injury or to

jeopardize a child's emotional or physical health.” Id. (citations omitted). In

examining endangerment under subsection D, we look to the child’s environment,

including when a parent is aware of the danger and “consciously disregards[]” the

danger or conduct by others that creates an environment that endangers the child’s

emotional or physical well-being. Id. (citations omitted). This inquiry considers the

child's environment before he was in custody of the Department. Id. “Under

subsection E, however, courts may consider conduct both before and after the

Department removed the child from the home.” Id. (citations omitted). “It is not

necessary that the parent’s conduct be directed at the child or that the child actually

be injured; rather, a child is endangered when the environment or the parent’s course

of conduct creates a potential for danger which the parent is aware of but disregards.”

                                          22
In re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.)

(citations omitted).

A. Mother

      In this case, testimony established that at the time of the children’s removal

from Mother’s care, they were living in filthy conditions, including mold and animal

feces. The children were covered in dirt, had bug bites, and played in a yard covered

in garbage and scrap iron. After removal, the children were diagnosed with impetigo

and bronchitis, and Todd was diagnosed with food allergies and pulmonary issues.

Mother was an admitted smoker and drug abuser. Testimony also established that

for weeks after removal the children would only eat cereal and Todd would sleep for

upwards of nineteen hours a day.

      Mother admitted that she regularly used methamphetamine both before and

after she had children, telling the trial court the detailed procedure she used to

“sanitize” herself after taking methamphetamine but before handling her very young

children. Although Mother denied using drugs after the children’s removal, she

continued to test positive for drugs for several months. Mother’s only explanation

was that the drug test was done on hair that did not grow as fast as others. Evidence

also showed that Mother continued associating with known drug abusers, although

Mother denied any knowledge of their drug use. When presented with evidence of

                                         23
Father’s continued positive drug tests, Mother only responded that Father was not

doing drugs, but she could not explain the positive results. When questioned about

Maternal Grandmother’s drug use, Mother stated that she did not know Maternal

Grandmother was a drug abuser. Mother remained adamant that she intended to

maintain a relationship with Maternal Grandmother but would require Maternal

Grandmother to have a drug test before she could be around the children.

Additionally, Mother testified that she allowed her brother, recently released from a

psychiatric ward, to stay in her house, although she provided contradicting

information about whether her brother slept in Kim’s room after Kim’s removal.

         Although Mother stated that she and Father now live in a better home,

testimony at trial established that the new home had issues including a water leak in

the ceiling of Todd’s room, lack of child proof locks on the cabinets containing

dangerous cleaning chemicals, and outdoor hazards such as old appliances on the

porch.

         There is substantial evidence Mother endangered her children by knowingly

placing them or allowing them to remain in dangerous conditions in violation of

subsections 161.001(b)(1)(D) and (E). While testimony established that Mother and

Father were very cooperative and that Mother had made strides toward reunification

by getting stable employment and taking her required substance abuse classes,

                                         24
counseling, and parenting classes, “even strong evidence of improvement cannot

conclusively negate past history.” See In re P.R.W., 493 S.W.3d 738, 744 (Tex.

App.—Corpus Christi 2016, no pet.) (mem. op.) (citations omitted). Mother

admitted to using drugs while the children were in her care and continued to maintain

relationships with individuals, including Maternal Grandmother and Father, despite

positive drug test results and testimony that Maternal Grandmother was a known

drug user. See In re J.O.A., 283 S.W.3d at 346 (“While the recent improvements

made [by father] are significant, evidence of improved conduct, especially of short-

duration, does not conclusively negate the probative value of a long history of drug

use and irresponsible choices.”); In re J.E., No. 07-12-00449-CV, 2013 WL 441093,

at *4 (Tex. App.—Amarillo Feb. 5, 2013, no pet.) (mem. op.) (determining that

Mother’s association with drug users and her “pattern of drug use” was sufficient to

demonstrate endangerment).

      Additionally, evidence established that the children were living in filthy

conditions with animal feces. Mother offered an excuse that the lighting in the house

concealed the conditions, and allergies prevented her from smelling the odors.

Evidence of the unsanitary conditions, such as dog feces, dirty dishes, and the

parent’s unacceptable excuses for the conditions, are proof of endangerment. See In

re A.L., 545 S.W.3d 138, 146–47 (Tex. App.—El Paso 2017, no pet.); In re D.M.,

                                         25
452 S.W.3d 462, 470–71 (Tex. App.—San Antonio 2014, no pet.) (evidence of

unsanitary conditions and the child’s condition including thin, dirty and covered in

bug bites sufficient to show endangerment); In re A.T., 406 S.W.3d 365, 371 (Tex.

App.—Dallas 2013, pet. denied) (citation omitted) (“Unsanitary conditions can

qualify as surroundings that endanger a child.”).

      The evidence was legally and factually sufficient to show that Mother

endangered the minor children’s “physical and emotional well-being” as required

under subsections 161.001(b)(1)(D) and (E). See Tex. Fam. Code Ann. §

161.001(b)(1)(D), (E). Therefore, in viewing the evidence in the light most favorable

to the trial court’s decision, we hold there was clear and convincing evidence to

terminate her parent-child relationship under subsections 161.001(b)(1)(D) and (E).

See id.; In re J.O.A., 283 S.W.3d at 344. Additionally, we conclude that in viewing

all the evidence both favorable and unfavorable to the trial court’s decision, the

evidence is not so contrary that a reasonable fact finder could not form a firm belief

or conviction that Mother endangered her children as required by subsections

161.001(b)(1)(D) and (E). See In re J.F.C., 96 S.W.3d at 266. We conclude that that

the evidence is both legally and factually sufficient to terminate Mother’s parental




                                         26
rights under subsections 161.001(b)(1)(D) and (E). We overrule Mother’s first and

second issues.7

B. Father

      The evidence at trial established that Father has been abusing various drugs

since he was a teenager, with his drug of choice being methamphetamine for the last

six years. Father admitted that he and Mother used methamphetamine while caring

for his children and stated that despite being high, he was “watching” his children.

Father denied continued drug use after his children’s removal, although the evidence

at trial established he continued to test positive for methamphetamine through the

pendency of these proceedings. Father could not explain his positive test results. See

In re J.S., 584 S.W.3d 622, 636 (Tex. App.—Houston [1st Dist.] 2019, no pet.)

(citations omitted) (“Texas courts have repeatedly held that a parent’s illegal drug

usage, even after removal of the child from the home and during the pendency of

termination proceedings, may establish an endangering course of conduct because it

‘creates the possibility that the parent will be impaired or imprisoned and thus

incapable of parenting.’”); In re S.K.A., 236 S.W.3d 875, 901 (Tex. App.—


      7
         Although Mother, in her third issue, challenges the termination of her
parental rights as legally and factually insufficient to show that she failed to complete
her service plan, we will not address this issue on appeal as the trial court did not
terminate her parental rights under subsection (O). See Tex. Fam. Code Ann. §
161.001(b)(1)(O).
                                            27
Texarkana 2007, pet. denied) (“Continued narcotic use after the children’s removal

is conduct that jeopardizes parental rights and may be considered as establishing an

endangering course of conduct.”); see also Cervantes-Peterson v. Tex. Dep’t of

Family & Protective Servs., 221 S.W.3d 244, 254 (Tex. App.—Houston [1st Dist.]

2006, no pet.) (explaining that in an endangerment evaluation, a trial court is not

required to discount a parent’s long history of drug abuse, even if the parent claims

they have stopped using before trial); In re D.K.J.J., No. 01-18-01081-CV, 2019 WL
2455623, at *12 (Tex. App.—Houston [1st Dist.] June 13, 2019, pet. denied) (mem.

op.) (noting that the trial court was not required to believe father’s testimony that he

had stopped using drugs and that a positive drug test was the result of a “false

positive[]”).

      Father also admitted that descriptions of their home at the time of the removal

were accurate and that no one took responsibility for cleaning the home. “Unsanitary

conditions can qualify as surroundings that endanger a child.” In re C.L.C., 119
S.W.3d 382, 392 (Tex. App.—Tyler 2003, no pet.) (citations omitted); see also In

re M.R.H., No. 07-15-00089-CV, 2015 WL 3463025, at *3 (Tex. App.—Amarillo

May 26, 2015, pet. denied) (mem. op.) (explaining that evidence that the parent’s

home was covered in dog feces and full of trash was sufficient for the trial court to

conclude the parent endangered the child by placing the child in “endangering

                                          28
surroundings”). Additionally, testimony established that despite improvement in

Mother and Father’s new home, significant problems remained to be addressed for

the safety of the children, including leaks in the roof or plumbing causing mushy

ceilings in the child’s room and lack of child proofing throughout. See In re W.R.E.,

167 S.W.3d 636, 642 (Tex. App.—Dallas 2005, pet. denied) (concluding that

evidence of continued neglect and unsanitary conditions after removal were

sufficient to show that father engaged in endangering conduct).

      Testimony also established that Mother and Father maintained relationships

with active drug abusers. See In re K.K.D.B., No. 14-17-00302-CV, 2017 WL
4440546, at *9 (Tex. App.—Houston [14th Dist.] Oct. 5, 2017, pet. denied) (mem.

op.) (“A parent endangers [his] child by accepting endangering conduct of other

people.”).

      Viewing the evidence in the light most favorable to the trial court’s decision,

we conclude there is clear and convincing evidence to show that Father engaged in

conduct that endangered the physical and emotional well-being of Kim and Todd.

See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E). We also conclude that viewing

all the evidence, any disputed evidence is not so overwhelming that a fact finder

could not have formed a firm belief or conviction that Father endangered his children

under subsection (D) and (E). In re C.V.L., 591 S.W.3d 734, 749 (Tex. App.—Dallas

                                         29
2019, no pet.) (citing In re N.T., 474 S.W.3d 465, 475 (Tex. App.—Dallas 2015, no

pet.). We overrule Father’s sole issue on appeal.8

                                  IV. Best Interest

      In her final issue, Mother argues that termination of the parent-child

relationship is not in her children’s best interest. “[T]here is a strong presumption

that the best interest of a child is served by keeping the child with a parent.” In re

R.R., 209 S.W.3d 112, 116 (Tex. 2006); see also Tex. Fam. Code Ann. § 153.131(b).

In reviewing whether termination is in a child’s best interest, we consider a non-

exhaustive list of factors: (1) desires of the child; (2) emotional and physical needs

of the child now and in the future; (3) emotional and physical danger to the child

now and in the future; (4) parental abilities of the individuals seeking custody; (5)

programs available to assist these individuals to promote the best interest of the

child; (6) plans for the child by these individuals or by the agency seeking custody;

(7) stability of the home or proposed placement; (8) acts or omissions of the parent

which may indicate that the existing parent-child relationship is improper; and (9)

any excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367,

371–72 (Tex. 1976). “[T]he prompt and permanent placement of the child in a safe



      8
          Father does not challenge the trial court’s finding as to best interest on
appeal.
                                         30
environment is also presumed to be in the child’s best interest.” In re F.A.B., No. 05-

14-01277-CV, 2015 WL 631165, at *3 (Tex. App.—Dallas Feb. 13, 2015, pet.

denied) (mem. op.) (citing Tex. Fam. Code Ann. § 263.307(a)).

       The list is not exhaustive, but simply indicates considerations that have been

or could be pertinent. Holley, 544 S.W.2d at 372. However, the best-interest

determination neither requires proof of any unique set of factors nor limits proof to

any specific factors. In re D.M., 58 S.W.3d at 814 (citing Holley, 544 S.W.2d at

371–72). There is no requirement that the party seeking termination prove all nine

factors. See In re C.H., 89 S.W.3d at 27. Undisputed evidence relating to one single

factor may be adequate in a particular situation to support a finding that termination

is in the best interest of the child. Yonko v. Dep’t of Family & Protective Servs., 196
S.W.3d 236, 243 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Evidence

supporting the termination of parental rights is also probative of best interest. In re

C.H., 89 S.W.3d at 28. “A parent's inability to provide adequate care for her children,

unstable lifestyle, lack of a home and income, lack of parenting skills, and poor

judgment may be considered when looking at the children’s best interest.” In re J.D.,

436 S.W.3d 105, 119 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (citing In re

C.A.J., 122 S.W.3d 888, 893 (Tex. App.—Fort Worth 2003, no pet.). Additionally,

evidence of a parent’s “recent turnaround” is not determinative in best interest

                                          31
sufficiency review. See In re J.J.W., No. 14-18-00985-CV, 2019 WL 1827591, at *9

(Tex. App.—Houston [14th Dist.] Apr. 25, 2019, pet. denied) (mem. op.).

       Evidence at trial established that despite Mother and Father’s improved

housing, issues remained with the condition of the home and the parents’ hygiene.

Mother testified she was a stay at home mother before the Department removed her

children, and she had recently reentered the workforce, but only obtained that

employment shortly before the trial. Testimony also showed that Mother and Father

moved around significantly during the pendency of this case, including at one time

living in their car.

       While there was testimony that Mother was extremely cooperative with the

Department and substantially completed her service plan, Mother continued making

poor decisions that would negatively impact Kim and Todd’s safety and emotional

and physical welfare. Mother continued exhibiting questionable decision-making

regarding her social circle, refusing to disassociate herself from Father, Maternal

Grandmother or her brothers, and making excuses for their behavior. Mother’s

testimony that she believed Father was not using drugs, despite positive drug tests

throughout the duration of this case, demonstrates that she failed to put her children’s

safety and needs above her own. Additionally, testimony established that Mother

refused to disassociate herself from Maternal Grandmother, a known drug abuser,

                                          32
according to the Department. Mother denied knowing if Maternal Grandmother was

on drugs but offered that she would require a drug test before allowing Maternal

Grandmother to be around the children. After the children were removed, Mother

also allowed her brother, recently released from a psychiatric facility, to stay in her

daughter’s room. Mother discounted her association with her brother by stating it

was a temporary situation. See In re M.L.G.J., No. 14-14-00800-CV, 2015 WL
1402652, at *17 (Tex. App.—Houston [14th Dist.] Mar. 24, 2015, no pet.) (mem.

op.) (“A court should consider whether there is a history of substance abuse by the

[c]hildren’s family or others who have access to their home in determining the best

interest of the [c]hildren.”).

       Testimony at trial showed the children arrived in the Department’s care

suffering from physical ailments and health concerns, such as dental issues, bug

bites, bronchitis, and impetigo. Medical professionals also diagnosed Todd with

food allergies and pulmonary issues. Testimony established that Kim and Todd are

happy and healthy in their foster parents’ home, want reassurances that they will be

returned to their foster parent’s after visitation with Mother and Father, and the foster

parents want to adopt them. Kim and Todd each have their own room, and there are

relatives close by who can help and provide support to the children and the foster

parents. Kim is an advanced child and has been able to explore extracurricular

                                           33
activities such a ballet while in the care of her foster parents. We find the evidence

both legally and factually sufficient for the trial court to have found by clear and

convincing evidence that it was in the children’s best interest to terminate Mother’s

parental rights to both children. We overrule Mother’s final issue.

                                   V. Conclusion

      Having overruled all of Mother and Father’s issues on appeal, we affirm the

judgment of the trial court terminating the parental rights of Mother and Father in

and to the minor children Kim and Todd.

      AFFIRMED.

                                                    _________________________
                                                         CHARLES KREGER
                                                              Justice

Submitted on March 4, 2020
Opinion Delivered April 9, 2020

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                         34